This document contains some
                                                 pages ~hat are of poor quality
                                                 at the time of imaging.               ·
                           ~samuel Medrano. niaz. 763621            _C:::... ).. F..n, ~'l -._O~_  -..
                            ·899 'FM '632 Connal1y Url"it ·         ~..._)       U(_t7>CT"     ~
                                kenedy Texas 78119                             1 .       .     · ··

Sq.preme
   -<
         Court· of The                                  Jun~ 11 2015          RECEIVED IN
United stateoffl:tet of Clerk                                         COURT OF CRIMINft.L APPEALS
Was'hi.:ngton 1 DC 20543"tl001
                                                                            .: JUN, 08 2015

                      Re: Diaz     v.   Stephens, Dir., TX DCJ_-           Abel Acosta, Clerk
                             (USCA5 ··::?
-~pplittation     affida;.tt provide by this c'ourt,          ~or   nothing    mo~~   'them
 to aviod the filing, of the original deadling for which Petioner
.·had sent timely. and fqr nothing more then to llav~ pe'titioner sign
affidav't this. cour.t: ·sent him, and for the filillg of somthing other
                                             '
by a.ttorney ·general and .this cou~t ,_, who~ continue . to misle~d Petitioner
with the cause of action            he~has   been in prison for amost 20          ~ear&

now.


 Please file. My Petition along with this le.t-ter and bring to                                          '''
the attension
       .   r-, of this court.
                          {   the Attorney
                                       . ' General.. has be¢n
PFOVide a copy of the Otttiginal ·writ of· certiorari.
              NO.
                       IN THE
      SUPREME COURT OF THE UNITED STATES

             -------------- TERM 2015




                         vs.
      WILLIAM    S~BPBBNS,   DIRECTOR OP TBB
     YBXAS DBPARYl'mtn OF CRIINAL JUS'fiCB
     ·CORRECTIONAL IRST.ITD'IIOMS DIVISION,
                     Respondant


 ON PHITIOB FOR WRIT OP CBRTIORARI .TO
     ·THE UNITED    S~ATES   COURT OP APPEALS
               POR YBE PIFTH CIRCUIT
                                               .   ;




       PBTITIOR POR WRIT OF CERTIORARI




·/             RBS.PSCTPULLY SOBIUT'lBD



            SAMOBL MEDRANO DIAZ I 763621
             899 P.M. 632 connally unit
        :
        I.
         1
                KBNSDY, TEXAS 78119

                                                                       ··...
                                                                   /




                                                       ~
                                                           '··
                                                           l . '
Question One.Petitioner's Defense· COUrisel was ineffective and aided the Pelle-
ectuion,      Defense Counsel            coerced Peritioner           to plead guilty by misleading
information,      that       if   he did      the Judge would give him        a small   sentence for
                      .                                ..

a guilty plead and waiver·of 'frial by jury.

Question TVo. Petitioner recieved ineffective assistance of Appellate Counsel.
Counsel was       ~sisting           the .Govecnment         filing   appeal in alias 'named caused
numooc ·. for    assi.sting        the Government           in affirming an illegal Life Sentence
of the Judge in cause #714137. Appeal counsel further failed to provide Petit-

ioner    with notice or opinions of the Courts affirming his alleged conviction.
Question Three. Outrageous Government Misconduct. The Government got Petitioner
to plead guilty to wildly charged indictment of a Prosecutor;in #714137, sent-
encing     him   to       LIFE,   alleg(.-dly granting appeal in i714137, and carrying the
ap~al    through the court Sistem in alias State cause :number 806078 with appeal
counsel misleading Petitioner with cause of action to deprive him to challenge
the Judges Life sentence affirtnea in                 ~714137.


Question Four. Prosecutor Hisconduct aJ."ld Abuse of Authority. !?rosecutor failed
to protect Petitioner from a wrongful conviction and illegal life sentence                         of
the ,Judge.

Question Fiveo Abuse of Discretion by the Trial Judge. Trial Judge abused his
discretion excepting              Applicant's guilty           plead in violation of Rule 11. Not
pro.perly admoniuhing             Petitioner.        And    w"hen he read an illegal life sentence

in   ~714137     by       Judge   f~r   affirming an illegal conviction adopted and carried

into State alias #806078 it would be affirmed in through the Courts, to mislead

Petitioner ,.lith the cause of action. The lower Courts erred in granting RespO- _
ndents Motion for Summary Judgment where Petitioner clearly                     pres~nted    a genuine
issue of material             facts      as   to the Inefectiveness of the Trial Counsel and
erred by failing to          ~rant      issue Petitioners request for c.O.A. when Petitioner
clearly met the requirentent for appellate review pursuant to 28                    u.s.c.    2254(c)(2).


                                                 i
ftiJBRAL
aa· u;.s.c.     1254 (l)                                Pg. 8 .

28 u.s.c. 1746                                          Pg. 19

28   o.s.c.     2253 (c) (2)                            Pg. 15

28   u;.s.c.    2254 (d) (1} (2)                        Pg. 7-8

28   o.s.c. _ 2254 .(c)· (l)       -                    Pg. 7

                                                        Pg. 14

_F.a.c.P.,RULB 11                                       Pg •


.$D'f8 B.f.llfU'fBS .

V.A.C.C.P.-ART. 11.07 (3) (d)                           Pg. 12

v.A.c.c.P.      ART. 11.16                              Pg. 1-19

·. V.T.tC•A~ ·12;33                                     Pg.l9
v.:r.c.A:      ~~~~                                     Pg. 1-19

v•..r.c.·A.    21~i1                                    Pgo 1-19'



5th. Amendment to· the u.s.- COnstitution·              Pg. 3

6th. ~t to                  the   o~s~ ·Constitmn1:on   Pg. 3

14th. Amendment to the             u.s. Cbnstitutiem    Pg. 3




                        (




                                                  ii
                                                                                                 •••           1   -~'              ~i


                                                                                                                                         ··..   :;:_
                                                                                                                                                                                       ·,;
                                                                                                                                                                                       '.,;\
        ..   _   :.-
                                                                                                                                                                                        .~
                                                                                                                                                                                          'l
                                                                                                                                                                                             '\
                  :·      .                                                                                                                                           ~.:-.   .
                                                                                                                                                                                             'I
                                                              '       ::
                          '-'!                       '   J
                           -~'·

                          ON           PETITION FOR WRIT.                               OF:-~CERTIORARI 'I'O THE UNITED STATES
                                                                                        -~:ri,-.\' -, . •
                          COURT OF APPEALS FOR 'I'HE~~··F\l•F'I'H ,CIRCUI'I' ~
                                               ...:.: ;: .;,:,;:..:_\'. -~ ',_.
                                                                                                                                                        ..
                                                                                                                                                        .    ,...._
                                                                                            '    ··'
                                                                                          l. }-···                          '!'"-
                           I. OPINION BELOW                                                  i                     r                      _.·)_: .._.

                                                                                                 i                           '.
                                                                                                                           ·i"

                           II. JURISDI~TION

                           I I I . CONS'fTTU'I'-lONAL
                                                         ·!
                                                                                   'ANb' STA~U~ORY
                                         PRIVIOt~S INVOL'VED
.:·._
                                 .                       '    '
                  ,, .iV. STATEME:NT oif                              CASE

                  '\ _v..'
                      ,,
                           REASONS FOR
                  .    ... ·}     ,·
                            !

             :_·:~:~:xi.                CONCLUSION

                 :: __ -'~II. OATH




                                                                           i·,    i:
                                                                      ';f'f_.;·> 'p

                                                     -·},
                                                           I~DEX   TO APPENDICES

  ··:.-
          1.   A~pendix        A.     u.s.           Couct:of      A~peals      5th Circuit beniel       ~£     QO.O.A.

          Issued on Decewbac 10,                           2014~


          2.    App-endix            B.            u.s.     Cu~:ct.a     Notice    CouaJ?laint tiled Afld Oi:det"

          Graating Forrua Pauperis to                           P~oceed~


          3. A!.'>f>endix      ...
                               ·-.    ~..
                                      \.J•V•
                                            f''"
                                                     Dh•trict Coucts           D~?niel   uf   c.o.A~                      ;_ ~-
                                                                                                                                  I
                                                                                                                                  (


                                                                                                                          .                                                             l


                 CATALAN                v.        OOCdllt.L 315 F. 3d. 491, 493 (it.h. Cir. ,2002)

                 CLARK V. JOHN~ 202 P. 3d. 760, 764 (5th. Cir .2000)'

                 ORtNlCARD 97 F. 3d. at. 767-68

                 BILL Ill F.                          3d~   at 485 .Quoting 28 U.s.c. 2254 (d) (2)
"""'             SILL    V.':\·=;JOONSoN
                             ;·,  ./    ~-
                                                            el261 F. 3d. 445, 449 (Stb. Cir 2001)

                 .NEAL   v •. ~~ 286 P. ld:· 230,. 246 (5th.· Cir. 2002)
                 OOAN
                 .  .    v.: :CocK~... 297 r. 3d. 249, 355 (5th. Cir. 2002)
                             _:-}: .              .   . .


                 PBNmr       V~ JOBNsoo '2l5 F~ ~· 504, 508 (5th. Cb:. 2000)
                 SMITH       V:~             COCRREtt 311 F. 3d. 661, 668 (5th. Cir. 2002)
                                   1::·
                                   ~::(---~' .·
                 u.s.    DI;S.fttlC'f CODR'I                       CUBS:
                 ~i'v.   '         )_;t_ • .
                                                      tiBBR'lY
                                                             ( .
                                                                   ~y, ~c .. 477 u.s. 242, 24S (1986)
                                                                       ..                             •       ~




                 coLBMr.N;;v.
                         ..
                              'rBOMPsoN so1 u.s. 122, 1so-st (1991)
                                   ;~




                 MalGI V.; CALLI~A                                          . · U. So 721 ( 1998) ·

                 MURRAY            V•' CARRIER                   477   u.s.     478 (1986)

                 SLACK       v.                MCDANIEL 120            s. :ct.        1595 (2000)

                 STRICKLAND V. WASHINGTCN 466                                         u.s.   668, 686-692 (1984)

                 WILLIAMS V. TAYLOR 120                                     s •.Ct.    1495 (2000)




           ...
 -: -~·. ·--




                                                                                                 v.
'I - -

                                                                                                                  ·,
                                                                                                                       \
                                                                                                                           ..
                                                                                                                           ·
                                                                                                                                \
                                                         NO.
                                                                --------------------
                                                                       IN THE
                                              SUPRE~1E         COURT . OF THE UNITED STATES
                                                                            :. TERM, 2015
                                                         ~----.-.. --~.




                                                SAMUEL MEDRANO DIAZ,                PETITIONER~


                   ~.·.           ..· ..                                vs.
                                               WILLIAM STEPHENS, DIRECTOR OF THE.
                                            TEXAS DEPARTMENT            0~      CRIMINAL JUSTICE
                                             CORRECTIONAL INSTITUTIONAL DIVts;oN,
                                                                   RESPONDENT



                                            ON PETITION iOR WRIT OF CERTIORARI·TO



                                                              FOR THE FIFTli CIRCUIT
                                                                                                   .; .
                                                                                              .;
                                                                                               ~
                                                                                                    .


                                                                           ''
         TO THE HONORABLE JUSTICES OF SAID COURT:

              COMtS NOW, s•muel Medrano Diaz, Petitioner in the above styled
                    ;!' •.


         cause presentinQ this his Petition For Writ of Certiorari seeking
         a    Review                 of       the lower Court's Denial to issue a Writ of· Habeas
         Corpus to his Unconstitutional confinement and restraint from the
         262nd               Judicial           District           Court        of Harris County, Texas, in the
         State               of      Texas          v.        Sameul Medrano Diaz Cause Number 714137 for
         the Offense of Murcier. And where the lower Couret:s hold that                                     the
         Petitioner                        failed        to     make   a substantial showing of the denial
         of    a             Constitutional                    Right. In support thereof Petitioner would
         respectfully show this Court the following;




                                                                           1.
                                                                           ··,l•,




                 '·'
                  ·:,   '   .   '   . .                                                                             OPINION BELOW
                                     'The               unpublished                                           written        opinion denying Petitioner's Motion
                        ·for               ~ehearing                                 For                      C.O.A.    in      the Court of·Appeals for the 5th
                        Circuit,                         ~ppears                              in              Appendix A.
                                                                                                                                                     ~_.


                                                                                                                                                   -,.. -

                                    ·The                u~pu.blished                                      :written           opinion   denying     to issue a c.o.A.
                            by ·the                      U.'S•·                     Court                      of    Appeals      For the 5th     C~rcuit            Appears in
                         AppencU.a                       a.
                                                                                                                                                   ,..    _


                                      The               unpublished                                           written        opinion    ~enying    t~:issue            a c.o.A.
                                                         .                                                .
                            in the                u.s.             District.'Court·appeas in                                           Appendix   c.
                                                         ·-'   1


                                      The               U~S.            Distric,t Court's Final Judgment Deny~ng Petitioner's
                            Writ           o£           Habeas Corpus appeas in                                                Appoa41x D. and
                                                                    .                              . ..
                                      The:'. ·unp~bli~hed                                                     written        Memorandum   ·and Opinion of the u.s.
                         District                          Court                              granting Respondants Motion For Summary Judgment ·
                        .appeas in ,AppeD41• B.
                                                                                                                     JURISDICTION

                                      The               u.s.               court                              of    Appeals for the 5th       Circu~t_'a             opinion in
                                                                                                                        ..
                            this matter was filed on December 10, .2014. A timely Petition for
                         Rehearing                     ·filed. The u.s.· Court of A.ppeals .Denial of .Motion·
                                                               was
                                                                .      . {(. f~nJc...:H·e~ .
                         for               ~ehearing. was issued onJh.ue.r ~         2015, Set t·orth in appendix
                         A.               Thul                 this UoS. Supreme Court's Jurisdiction is                                                           Inv~ed   under
                         Title 28                        u.s.c.                      1254 (1).
                                                                                                                                                    _..       ,.



                                                                                                                                                   ·:·.-. , .



                                                                   .~ . -;' .


' ~   :· ..                                ,1·

       ,· '                                                                     .·:




                                                                                  CONSTITUTIONAL AND STATUTORY
                                                                                      PROVISIONS ~NVOLVED
      '
      i
      ;.

 •
      1
                      1 •. Stb. AMENDMENT ~0 THE U.• S. CONSTITUTION, ·

                      2. 6th AMENDMENT TO THE                                                U~S.         CONSTITUTION,_
                      3. 14th AMENDMENT TO THE U.S. CONSTITUTION,
                                        : ••. \ ' •'.   ~·   .                       • !                              '    '                 .




                      4. 28· u.s.c-~A;. 2253 (c) (1) tbru (3),

                      5. 28      p.s •.c..A.                           2254· (d) (1) and (2).

                                         ''·                                                 STATBIIBMT OP CASB·

                           . Petitioner- was                                        allegea to. have been Indicted for the offense
                      of     ch.lraer                   of                   his Common l..aw wife                              in     cause number 714137 in the
                      262m1 ··-Judicial                                          District            Court                 of         _Harris    county, Texas.             The
                      Peti ti_oner: ,. pleaded ·. quil ty                                                 on              September 12, 19·9·6 to the felony
                                                                                                                                                   ']
                      offense         as·· .charged                                in the Prosecutors Indictment. ;.~he Trial· Court

 l\
                      Judge assessed punishment at Life confinement in the Texas·                                                                              Depart~            '
  ...
•,'           ;.,,'
           ··;>'•:.

                      ~~nt       ~f     Criminal                                    Justice Division TOCJ. And the Petitioner was
                                                                                                      .   •     ' ~       • •   : •      '                        . ,I'.   • .




                      alleged          to                    have                  been given a Direct Appeal, and Appeal counsel
                      Blanca Lopez to file a Direct Appeal in 714137.

                            On    June                       25,                  1998 the Judgment was affirmec::l on Appeal by the
                                                                                                 '
                      Fourteenth                        court                      of·      Appeals,                  D1az             v.    State; 14-96-01167-CR,
                      2011 WL 350594 Tex. App. Houston 14th Dist. 1998.

                           The Mandate was issed·on October 23, 1998.

                            The       Petitioner's                                         Direct             Appeal ·Counsel                     filed a PDR in the
                      Texas       court                          of              Criminal             Appeals,                        and    Petitioner never ·heaar:a
                      anything           from                                the         Court        of. Appeals Counsel reg_arding his PDR.
                      No. 98-1244 Refused Sept. 23, _1998.




                                                                                                               3.

                                                                 I     ',•   •
     . .. .''
      ·   ,·
                ' .


                                                              ~.   ;   '   .

                           ·On ~~ovember 18, 2001. Petiti~ner ~ben' n6w pro                                                                                                                    se            filed his first .
                                                                                                       .   •·

                       Writ_of·Habeas_Corpus State Application and it was denied on
                              '•.;>'                                                                                     .                                                '



                       l.S, 2002 No.                         51,622;01~
                                                                                                                                                                                                                 _/

                           · Petitioner                            then               filed          his    fi~at                                                   Application for Federal                             ~r~t

                       of     Habeas ·                      Cor~us               · ·-2254        •' Civil Action Number. H.:o:-02-2162                                                                                It was
                                                                                                                                                                                               t.. /'    ~-;'
                                .   '
                       sign·ed on June 1. And docketed                                                      on                                 June 6, 2002.

                             on·                Qc~6~er•a~,                       2002         the         United States District Court issued
                       Memor~naum · and Order                                                 Granting                                         Respondants                                 Motion for Summary
                                                 ·>

                       Judgm'erit                         dismissing                        Petitioner•s                                                     Writ of Habeas Corpus stating

                       ~ Certif~c~te of Appealability will not be issued~
                                                                                                                                                                                                ..
                                                                                                                                                                                                ~ ~·




                             The- Petitioner                                          did      not pursue his case to the fifth circuit
                       due          to                his lack of legal knowledge, lack of .the.English writing
                       and          r~ad~ng~                           Petitioner is a Mexican Nationalit,y.and don•t read
                       .                ....··
                       or speak ·the english lan.guage ..
                                                                                                                                                                               . .   ;•   ..

                            liow$:ver',,·
                               .--- ·.
                                          :with' the·. assistance of ariother·,··fell.ow"'trimate Petitioner
                                                      .                                ,.        '


                      ·. flle'd '                et       ·.second State                      Writ         of Habeas Co.rpus on January of 2014

                       presenting new claims he could have had                                                                                                           no    knowledge of when                          he .

                       filed                     his        first                 Application.                                   Because                                      he      didn't learn of the
                       claims                        or     other                related cause nubers that were·used and enter--
                       twined                        with      his               murder              conviction                                                         such as ea_se number 606078
l.
                       ~     Sta~es                        alias                related ~o 714137 his life sent~nce conviction,

                       or · ho~,                      'his ·. ~rior                    DWI's ·of 1998 in case 47608.2 and 511430 were

                      .further entertwined with.· hi.a ~ ille9al .life sentence.~
                                                                                                                                                                                               ,·,

                                                 -
                                         ~-.'



                            Tbe·~respQndent                                      filed a·l!econ           Ori        Febr~ary           .27,    2014.         The    texas    C~urt     of Criminal Appeals
 receieved                       and presented the Application to the Court. Writ Number
· WR~,l,622~2 Trial                        Cour~    number 714137-B.

       bn March. 12, 2014. The Texas Court of Criminal~~ppeals dismissed
 without                     writ.ten      order        this        S\19sequent application for Writ of
 Habeas               corpus, Tex. Code Crim. Proc. Art. ll.Oi,.Sec.                              4(a.)-'ct> •
             .   ;..- .·.
           The.      t,     ?eti tioner         then filed a aecond Applicatyion 2254 Federal

 Application in hope that th!s Court would Order                                           ~~spondant   to       at
 least                address            his    claims         raised        in State Court, or waive the
 claim~                     so   ~hat    he could get a proper review of all claims. raised
 from              feder,l              District,        not        just     review of    t~me-barred   issues
 which. limitted the Federal Courts jurisdiction due to respondants
 failure to aad.ress all claims of Constitutional vi·olation I thereby
.- preserving: the claims by it • s failure to                                      address~   denying Petit-
 '•·,.·.

 ion~r                 ieview of all claims by the Federal District, on for which
 a         COA could be Granted, not just on tirne-barrrad issued for which

 the Federal jurisdiction was limitted to.

           The United States Court dismissed Petitioners 2254 Application

 with              Prejudice              as     time     barred           oenied    to issue COA, or Order

 respondent to address the claims.

           Petitionei                   then     timely        appealed        to the United States Court

 of Appeals Fifth Circuit. His Motion to Proceed In Forma Pauperis
 was Gr.antea. and Petitioner timely filed his Petition for Certif-
 icate of Appealability COA, in the Court of Appeals. And on Decem-
 ber             10,        ·20~4.      No. 14-20384 the Court Denied to c.o.A. And there-

 f.ore             Petitioner              filed        for     a     Writ of Certiorari to the United
 Statessupreme Court.


                                                                       s.
'       ~       - ...
    '       /      ........


                                                The                      u.s.                              court                    ~,f    Appeals for the Fifth Circuit has entered a
                                 d~:ecision                                                  that                           has            sg. far departed from the accepted an<3 usual
                                                                                                                                           !
                                                                                                       .                                   I                                                             .. .                                        ~

                                 course of                                                   judicial                               proCeedings,             or sanctioned such a                       de~rture                       by a lower

                                 court as to call for an :exercise of this court's supervisory power, vherL the
                                 Court of                      I                      ~s for the 5th Circuit granted Respondent. s Motion                                                                                             tor summary
                                                    - •'   ·:,;·::1~\;:;:_\:;·.'·" . .                                                                                                                                    ··f~:'-
                                                                                                                                                            argument      for ·this COUrt's convience.

                                . PetitiOn~ a.Sserts that his State 'l'rlal Counsel's actions fell                                                                                                                               below              an

                                 objectiVEn!~~d
                                 , .I   .       '              ·.:f:.I ·t: :-_-         '-       .
                                                                                                                            Of      .~leness ~ petitioner ~fered ~j\id~ee
                                                                                                                                                    '   '                                                        ~ .. _    ,
                                                                                                                                                                                                                                           as a
                                                                                                                                                                                                                                          -.
                                                                                                                                                                                                                                                                                .r· :._
                                                                                                                                                                                   -z ..




                                 " "   ; •   •   "     •'       .
                                                                                                                                                        ineffictive and           aid the prosection, Defense ·

                                 eounsel·;:~rce petit~oner          •     •     -
                                                                                                                                           to      pl~d gullty' by mtsleadl~                informaticn·,that
                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                   ,i~. o~ ....
                                                                                                                                                                                                                                                              •   f   •   r         ..•
      :.                    ,/'
                 .. '
 . r·       J   .r ,!
                        /



                                       (C)     OUtrageous Government Misconduct. '!'he government get petitioner to plead
'·)


                                       guilty to wild charged indictment of a prosecutor in 1714137, sentencing him

                                       to Life, allegely granting appeal in 1714137, and carrying the appeal through

                                       the court          system               in alias state cause number 806079 with appeal counsel

                                       misleading petitioner with                                cause of action to deprive him to challenge the
                                       judgeS life sentence affirmed in 1714137.

                                       (D)    PrOsecutor MiscOnduct                     and Abuse of Authority. Prosecutor              failea to protect
                                       petiti~r fxom a WI'CI'Jl9full . conviction and illegal life sentence of the judqe.


                                       (E)· Abuse of Di~tion by the ''trial Judge. 'l'he trial                                     judge             abuse his
                                                                    i·

                                       discretion excepting                      applicant's guilty plead                    in violation of Rule 11. not
                                       properly -admonishifl9                         petitioner.        And•   '
                                                                                                                    when he read an illegal life sentence
                                                                                                                                           '                    I




                                       1n 1714137 -by__ jUdge for affirming 'an - illegal conviction adopt.,                                                   am      carried.

                                       into state. alias 1806078 it would b9 affirmed in throt:lth the courts, to
                                  - mislead petitioner with the cauSe                                 of action.
                                        - Petitioner further asserts that the lover COurts erred in granting

                                  . respondant's Motion for SUmary Judgment where petitioner clearly presented a
                                  ,.             .,.

                                  - genu~ne. _isSue of material                          facts- as to the ineffectlveness of the trial counsel

                                       and erred by failing to grant issue petitioner's reQuest for                                            _ · c~o~_&.                 wtum
                                       petiti~            cl~rly                met      the requirement for appellate review pursuant                                    to·~

                                                  ~
                                       U•S• C• .2 "tc-A   (
                                                              C)   ·(2) •         irt I)
                                                                                        1
                                                                                            .i               1 r        1 'o, -.
                                                                                                 see.Dvt"d ~~tJ·.AJ,'e.c;l..

                                             -In ruling on a Motion for SUmmary Judgment, the lower                                  CDurts                     vie~         the
                                                                         0
                                       evidence through                      the prism of the substantive evidentfary burden .. 0                                   A1!IIJIRSlll

                                       V. LIB'BRft LOBBI',                   111!.,   471 U.S.          242, 254 (1986). Under the AEOPA, the prism

                                       of the substantive evidentiary burden differs depending                                         upon                    whether the

                                       issue is one of law, fact of both. See, !lRtNDBD 97 F. 3d. at 767-68.




                                                                                                                     7.                .,.     --~---:   ·-·
                                                                                                                                                                                             '.)




           '   (
                          A· state court determination of questions of law. and. mixed questions of ~- ~
                                                                                                                 .                                                                       ~
     . !

                    and fact iS reviewed under 28                            u.s.c.    2254     (d)       (1)   arid   receives deferenee
                    unless it •was contray to, or involved. an unreasonable. application of clearly

                   . established .Federal law as determined by the                              u.s.       SUpr:ememe Court. fJIIr.L                               v•
                   . Jal';lS(If,     210 F.                 3d. 481,      485      (5th.    Cir, 2000). A State                COUrt              decJsion is
                                                                                                                                                      , fr'



                    •contrary •to"                     ·SUpreme COurt precedent if (1) the state .court's conclusi~ is

                    •oppo13,}~~::        to that reached by the                 SUpreme     court on a- question               of_,1~v•                        or              (2) .
                               . '                              '                                                              ...,,.


                    the .tate court confronts facts that are materially indistiJ19Ulshable from a

                    relevant: SUpreme                     ·eourt    precedent and arrives at opposite resq~t. 1ftl.I.IMB                                                  v.
                    'l'A'!t.OR,~::i20              s.    Ct. 1495 (2000). A state eourt unreasonable applies SUpreme

                    court ~t if: (1) it unreasonable applies the correct; legal rule to the
                                                   .                                        .
                    facts
                    .         of a                      particular
                                                           .       case of (2) it unre&sonably
                                                                                   .           exterids. ·a legaf.
                                                                                                              ..   principle
                    from suPr-eme COur.t .,prece:dent . to a new context ·were ·it should not apply or:.
                   ·~r~ly re~ to extend that principle to a new_ ~text' wh~ "lt _ should
                                                                                                                                                              : ''"'...:-- ... "!'   ~




                                                                                                                           .   -.                     t

                           In decldirig the lover court                            consider whether the ·application' was

                        "objectively unJ:.easonab1e.• Id at 1495, I¥H.U V. J'C&ECN 215 F. 3d. 504, 5&8
                                     r       ''•   -                                                  '
                                         .                                                                             .                .
                        (5th. Cir. ·. 2000). Questions of facts found by the state court are "presumed
                                                                                              .
                                                                                                       to                               .



                    be      c:o_rrect and reci ves deference unless                               it was based on an unreasOnable
                                                                                                                                             -;   .
                    determination
                            ·:··
                                  of the                             facts    in light of the evidence presented in the ~tate
                    coU;t     proceeding." BILL                        210    F.    3d. at 485, quoting 28             u.s.c.                 2254 (d) (2).

                          iibile as a general principle, Rule 56 of the Federal                                        Rules                      of Civil

                        Procedurs, relating to summary judgment, applies -with equial                                                       force                in             the

                    context of habeas corpus cases. cr..ARK                            v~   JO'INSOR.- 202 F. 3d. 760, 764 (5th. Cir.
                                                                                                                                                                                                   ;·
                        2000). 'fhe rule applies only to the extent -that it does not conflict vith the

 ... :
~;   ~
                    ha~        rules. Section 2254 (e) (1) which mandates that findings of facts made




                                                                                      a.
by a state court are presumed to be correct, overrides the ordinary rule tbat,

in a         suimlary. judgment             proceeding all                 disputed facts must be coilstru!!d in
                          I                                           '                                   \                         ;




'the    light     at    favorable to. the nonmoving party: unless the petitioner can
rebut the presumption of correctness by clear and co~vfcing evidence· as to·~the .

state court's findings of                     fact,         those         findings must be accepted as correct. ·
SM1ft v. 'oeo.mt& 311          F.      3d. 661, 668 (5th. Cir. 2002)~
                                                                                                 •            ~-C'·   ·.• \
    In regards to obtaining a Oertifieate of Appealibility, such qeruires a                                                              ·..·
                                                                     ,.




    Additionally c;!q}lbts·-regarding~'~ ptopriety.:of:~,i:SSueirig~,a ·c~o~i·:sho~d be
>resolved in ·f~Vor
              --
                        ot the pet·itioner.
                                       ·.   . - .   '
                                                              (')GlllN
                                                              .
                                                                          V. ~~
                                                                              .            297       F~           .3d. · 249, 355
 (5th. Cir. 2002). ·

    Pet:i'tione~
        '·.
                 asserts that; ~e state habeas.
                                -~··       . . .
                                            .. •
                                                 court 'a application
                                                        .      . ..
                                                                  .
                                                                      of
                                                                      "
                                                                         ·sruCittAND'  .



· v. WASB&itJN, 466           u.s.           668 (~984·)_ is a.Ji unreasenable application of clearly

established SUpreme Court -p~edent where the state court correctly it;entified
·the goveming 1egcll .rule but applied it umeasonable to the facts of petitioner's

case, therefore summary'· judgment should had                               .~en   granted a.rtfl/or a                 c.o~A·   should
~      bE;en .i~ f~ the folloving reaso,1(s):.




                                                             9.
       Petitioner~s                           Trial        counsel    ~as   deficient        wh~n              he failed to

 file a':Pmotion to dismiss a Prosecutor • s wildly charged Indictment.

 And        told_}~Pplicant that if he just plead guilty before the judge
 to the. ,I!id.ictment of the Prosecutor the judge woul~ give. him                                                             a
             •. ' ,r: ' ..
            .~                                                                                                                      :·   ';;'

'small               s.entence                for     a     guilty    plead. The Tria1 J~udge sentenced

 Petitioner                        to a Life          s~ntence,      of the Prosecutors charged Indic-
                                                                                                 ·-.-·i
: tment.               Petitioner's                   Trial     coun~els         actions     was a strategy to

 aid the Prosecut·ion with a Illegal Murder conviction, of a Prose-

 cutor's'wildly                          ch~rged          Indictment. The fact         ~as .~hat               after defense

 counsel got Peti.tioner to plead guilty t.o the wildly charged                                                              ilia

 dictme~t of the Prosecutor the Trial judge was able to read a N~ll

 and        Voi'd Life sentence against Petitioner in 714i37, and alleged
                                                                                             '     . .    -
 to     have                  given           Petitioner a Appeal in 714137 of .. the Prosecutors

 wildly.charged
       ' .
                Indictment. The fact was that after the Trial judge
            .    .
 reads·the Null ·and Void Life sentence
                                 . -      in 714137,
                                        - .   .      based on Petiti-              ~

            ..
 oner guilty                       pl~ad       he.entered by         misl~ading        information, and                     sets

 Petitioner                        to     waive           App~al~    when pleading guilty. Petitioners

 counsel                     was        aiding the Prosecution the Prosection was then able

 to get an actual Indictment in an State alias numbered cause such

 as 806078,                    a~       if a    a~tual       trial by jury was had in the case. And

 the        case               number           that would be carried through the court system

 to    affirm                      an     illegal           conviction.     of     M~rder   and               Lif~    sentence

 of     a            Trial              Judge.        Trial     counsel      action aided the State, the

 Prosecution,                           and     deprived        Petitioner of a fair Trial                           an~   Sent-

 encin~               Trial of the True-bill Indictment, after Petitioner plead

 guilty excepting responsibility. However, he is sentenced on                                                                the

 Prosecutors wildly charged indictment by the trial judge to a life

·sentence in 714137, and held in a Texas Prison foi: any period                                                               o6

 time the State wishes. Counsels action further                                             aid~d              the State in
lagetting                            a ·.lif.e   sentence        affirmed on Petitioner, counsel was
aware                      that Petitioner bad prior PWI convict.ions of 1988 in cau.se
number 476082 and 511430 that Petitioner bad                                            ~lead                     suiltt in, and.
tbat tb~ffe: t~o 'cau.ae nu~Aber& would be cc:u::ried an4;-ado~ted into his
alleged murder indictment of the proaecutor in 7141371 for iJUrpo·ses
of alJ_owing the Judge to impose a sentence of life in .714137. aad
then            on
                 '.-   ~   -'
                                record showing
                                ."           .
                                               the State dropped the tvoiOWI
                                                                         ·:, ·.. .
                                                                                   cause numbers   .



instead                          of shoving that Null and Void life sentence of the judge
                                                                                             ~- :':    .
     ;:..   .                                                                              .. :::;:'.~     .};   ·.

in              71.4137 . of a prosecutor indictment was the                              c:~~e.                      dropped after·        :·· ...
                                                                                                                                        . ;·:·.
Petitioner                             plead     guilty.       'frial        counsels   actfbn. in· this case
c:lea.;-1,:1 aicted the prosecution. And allRed the State to af.firm . a
illegal conviction in 714137 life sentrence, and jilislead Petitioner
                                                                                               . •.··.·

with                   the           ac.tual     cause. of           action a app-eal was being. taken in.
Counsel                         :act-ion       clearly have caused harm to              Pet~tioner.                        Aad such
claims .. raised                           in     hia        State     and     Federal Applicant, the lower                            '·

courts have failed to even· address· the claims. Depriving Petitioner
to              fairly                 challenge        his illegal conviction in violation of his
rights                          through        Ineffective           assistance     of counsel, Ineffective
assistance- of                             appeal coe.:msel, Abuse of Discretion of the Trial,
                                                                                              ·:)·;-~~ ·         ..
Judge ·Prosecutor                                tUsconduct.           And     the outrageous Misconduct of
the             S~ate                  and Federal Govetnment, to deprive one of his rights,
Petitioner would have to assume that because he i.s a Mexican Nat-
ionality, the laws of the State don't apply to him because he is'
not              a              u.s.     Citizen        of     the United States. And for. this reason
Petitioner                             Petitions this Court for a review of the lower courts
opinion denying relief Petitioner has demonstrated an entitlement
to, of his illegal life sentence in 714137.



                                                                                                                                ;·\

                                                                        11.
                                  .··-;{



                                                                                                                  ~   ..:.··




             No     Trial     stiategy can exist whren a defense counsel                                                         ~ids    the

       State in it•.s J?rosecution. See·Boherty V'"! State 7781                                                          ~.W.2d~        439

       T~x.       App. Rouston [l•t. Dist.] 1989. ·


            The P~titioner had flkther demostra.ted how his appointed appeal

       counsel        further aided the State, where appeal counsel was filing

       a     Appeal        in. ,the State· Alias number cause, and                            fa~led                             to -inform

       Petitioner           when · ~~~-          Courts       had affrimed the cil:se
                                                                                ., .  and made its
                                                                                           ···.·

       rulibngs        ~~iling             to. provided            Petitioner with~&urts opinions,

       of     th~-    cause     number              shd   was filing appeal in. Appeal                                             courise~

       further·       provided             affidavit,         stating      she    had'fnfact failed to
                                                                                                                                               _·,;-

       infora:Petitioner his case was afftimed, and his~riR Refus~d.


             In     Coriclusion the lower court can only review the States Con-              ";-':



       elusion        that     Petitioners counsel provided effective                                                          a~sis~ance,

     ··':not··· ·its· - reaso'ning '···in : determioning                   wheth.~r: i't'                     is contrary to
                                                                                       .   ·' .~   -.   -~   .·
       or     "in.volved · in . a Mi.s'appl'ica.tion of clearly estapl£sh~d Feder~!
0,     Law •.~leal. V. Puckett, 286 F.3d 230                          246·~   (5th Cir. 2002). In the
"·
       contex~        of     claims          f or     ·
                                                      1ne ff ect1ve
                                                                 ·  assistance ·6f
                                                                                 · counsel, that

       means ·a        Federal · court                m'ust     presume,        v   · f th
                                                                               e en 1 · . e State court
        renders       its· , decisicn               without        ~~inion,
                                                                                 The       court ap~lied the
       weel       known     STRICKLAND              analysis. Catalan V. Cockrell, 315 F.2d
       491, 493 (5th Cir. 2002).


           In this case, the State Habeas Court did not hold an evidentary
                                                                                            ~ .~


       nearing       pursuant          to V.A.C.C.P. Art. 11.07 '(3)(d:)., However, they

       ~pplied,      .STRICKLAND            to      its   factual findings and have conc~uded

      ,Petitioners          counsel          was not Constitutionally ineffective, never

       o~~ering      counsel to .address the claims .raised. Thus, the question

       is whether the Stat~ court's                       application of STRICKLAND ij contrary

                                                              '~
                                                              .12l.
     to,     or                 ir1volved ·a'" misapplicat-ion of clearl-y established Federal

     taw. Under ~TRIC~LAND, to ~rove an ~ttorney's asaistan~e lneffec~

     tive,           Petitioner                     must         show     tl) that counsel's performance was

     defici•nt; ·and                            (2)        The     deficient      performance.              prejudiced the
                                      -   -
     defense· ST-RICKLAND, 466 U.S. 668, 686-:-692 (1984) ·~


          Due to r~asons, facts that Petitioner has s'hownr\hat his counsels

     actions and/or inactions were unreasonabl::r defici~nt, a-nd that his

     counsel's :action_··. i·n- coercing Petitioner to plea·d .guilty by mis-

     leading                    in~o.rmiition,'             that        for his guilty plead-~:th~ Judge would
                                                                                              ,.   _:;.,   .-:     ',-·

     give him a small :se_rit~ence, -were action for aiding _the. Prose~ution

     with      it's                  ~.conviction,               whereas     after&: ptietition.er plead guilty

     the Tr:)\1-l.·;gudge could read a Null and Void Life se~i-tence, . actuaily
1\
     disposing of the prosecutors wildly charged indictmenL And for

     these            fac~i the ~rial judge was influenced in re~dering a guilty

     verdict _'.;.         >·
                               ·excepting
                                 .
                                                      Petitioner.s          guilty plead to .·a-" Wil-dly          c·harg·e~-
     indictment                       of the Prosecutors by this deficient conduct he would

     be     pertJcipating
             -~ ..   l .   •
                                                    in· rendering            a   guiltt verdict for-obtaining

     a     conviction                         for     the. State by all.counsels deficient conduct,

     the     St~tes                   Habeas Court's application of STRICKLAND is an                                unrea~


     sonable application of clearly established Supreme Court                                                     preced~nt,

     where            the             State         Court correctly identified the governing legal

     rule      but                   applied          it     unreasonable         to the facts of Petitioners

     case.           The lowerr courts have granted respondant summary Judgment

     pursuant                    to       the       AEDPA one year time-limitation, never ordering

     respondant to even                               address the claims raised.
                                   - ;c.
                                                                                                                                                                                         .court • s erred by· gran.ting~-.-Respondant'
                                                                                                                                                                                                                      . ': :· . ·• . •·. . . . .
                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                      ~;



                           mo~lo-~' · for ~u~~~;y_                                                                                                            . 'judgment                                 in        his. first              -applid~'tion                                         stampe'd

                           fi~:e'd                      d~t,:e ;.O,ct·t,ber                                                                                        22, 2002. aci vil Action H-02--2,f~-2-~" A'nd ··has.
                                   /;..                                                                                                                                                                                                                                  _:.. ·.:-~




                       ,_ ..                                                           ·:..:·

                       .-":·where                        he                          ~learl~ · d~~6ns~rated                                                                                                    an entitlemellt
                                                                                                                                                                                                                        .      '
                                                                                                                                                                                                                                 ··t6. relief of. ,h·is·.-
                                                                                                                                                                                                                                             .          -·       ~                    .                      ~
                                                                                                                                                                                                                                                                                                                      '·

                               ilieg~l                         .. . -s~nt~enc~, in
                                                            'iife                                                                                                                  hts s·econd state and feder:~lapplicat'iqn~,
                                                                                                                                                                                                              ..   .. .         ..'-:                        .




                         ·his ·              wr:i.t .··,·v·_~-~---                                                                .

                                                                                                                           Certiorari
                                                                                                                                                    :   ..                .

                                                                                                                                                                                          to         ·review            the         Judgm~·fli~ and opinfbns
                        ·of tht{:·~,f.F.i:s-:~-;.~our,t, ·of. Appeals for the Fifth Circuit in this caEfe.
          .. .:.....                                                                                                                                                                                                                                                     -~.   :

                                                                                                                                      QUESTIONS THREE, FOUR AND FIVE                                                                                -~



                                           P~J;i~t;~iW~~:,
                                                    ::;:··_, ~     ·.:              ...     ·-~         '
                                                                                                                     .will _·incorporate                                                                       his      arguement:e··a:ll_d·_ autho_rities
                                                                                                                                                                                                                                                . .;~
                                                                                                                                                                                                                                                           .         .     .                  .       .



                               for·          qu~stio~s                                                                          three,                                            four            and five into one -~:~r :~~'tS'~ tnat iii                                                                                                                          !;his casQused, .
                               it •.s . ';;\~~--~:_.
                                        :dis'c·retion                 when                                                                                                        excepting                         Petitioners                   gui:lty                                    pl~ad.·f·or
                         '.                          ::: :of                                                                      ,.federa.l Rule 11. And Misconduct of'.:;the                                                                                                                        prosecuto~l
>-..- .
                               where :'·~>p~t~it.ioner                                                                                       has                                  clearly                  demonstrated                          an: entitlemerit
                                                                                                                                                                                                                                                         "':'-'····· ..
                                                                                                                                                                                                                                                                        ·to

                                                                                                                                                                                              filed ap~lication. An~ that the lower                -~-       ..



                               courtfi'. ·_. ·Jl'~v~,.: er.red·:·-'.fin
                                                             .            -~                                                                                  .
                                                                                                                                                                                   granting                         respondants                   Mh~ion of october
                               22,           2002                           :fn.it'''a··.M~in,~randum· and                                                                                                 Order in·civil                         ~~-'~:~on
                                                                                                                                                                                                                                                     ·•:
                                                                                                                                                                                                                                                                                            H-02-2162:.

                               The           P.~~t..~~i~ner                                                                     -h~s clearly presented genuine i~sues of material
                        · facts--'~~4'.if_~ ·his                                                                                second                                            Hal?~~s·               Corpus State .and FE§lderal_ as ·to t.he
                                                                                                                                                                                       I,,;



                               Trial :court ''s                                                                                 abus.e· of.:.' 'discretion and has err.ed by failing to




                                                                                                                                                                                                           14..               ~··    : '·
                                                                                                                                                                                               ·':· ,.
                                                                                                                                                                                                           i' '(.
      now         issue        Petitioner~            request                 for        c.o.A.         ~h~n          he clearly met
      the         tequir~ments               for     Ap~~llant                 Review        pursuani                   to 28   u.s.c.
      2253( c) ( 2) •


             Within            Petitioner's           State and Federal Writ of Habeas Corpus,

      Petitioner                presented the above stated points of                                         ~rrors,        However,
     "the         u.s.         District Court concluded that issues                                          w~~e       procedurally
    . .·   .·..    ..
                   .

'· · .·_·.barred         due     t.o        such ·issues              not being raised on Direct Appeal,

      and          that        the      claims Pf.:..esen_ted are barr~d 9-Y the AEDPA one year
                                                                 :J     ,..                .-,~·


      time limitation.


              When- . a         State         Court       denies a Petitioner's Claim
                                                                                 .  . based on an  .           ;._.



      independant                and         adequate           State Procedural                       Rul~'j;~~      Federal Habeas
                                                                                                         (
      Review             of    _the         claim is barred unless the Petitioner can demon-

      strat~             {1)     cause         for        default and prejudice as a result of the
      alleged             violation · 'o·f :Fedt:ral Law or ( 2) . a result~ng fundamental

      amiscarriage· of. Justice.                                Coleman             V~     Thompson,                   501 U.S. 722,      ··---:_: __   .




      750-51.- ( 1991).

           In order to establish'cause, a Petitioner must show some object-
      ive          factor        EXTERNAL            TO    THE DEFENSE which impeded Petitioner's

      ability             to     comply         with        a         State procedural Rule. Interference

      by          officials            or     the unavailability of a factual or legal basis

      for          a ·claim            may     constitli.te             cause~            Additionally, Ineffective

      Assistance of Counsel may also constitute cause. Murray                                                              v.   Carrier

      477         u.s.    478 (1986).




                                                                       15.
                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                          .· ;..;,,_.__ : ·.;;
                                                                                                                                                                          . . ·,-
                                                                                                                                                                               -~




                                              The ·Petitioner                                                                                     ha'd                               cl.early
                                                                                                                                                                                     ..  .···_
                                                                                                                                                                                              . dem6nstra.ted ir{ 1,his applicatio'n .\

                                     that he was
                                               .
                                                 -~bei~~~J'
                                                     ..
                                                              ini"sl~ad:_':with··'
                                                         .. . . . .    ·'· ··. .
                                                                                   the C~·use
                                                                                         .
                                                                                              of. action I                                                                                              ,
                                                                                                                                                                                                                                                                         n1tentiona11y
                                                                                                                                                        .... ~       -~    ~   • >




                                     ~h~ough. the misc6rid~d~·~f his own· defense ¢ounsel, by the pros~-
                                                                                                                                                                 •    't_ i ·i                    ;.   ..


                                     cutors
                                      .     ..
                                              wiiafy
                                                  ..
                                                     ch.atged                                                                                               in;d~.r":ctnn!nt.
                                                                                                                                                             . -!'
                                                                                                                                                                              A~1d                                                 .the Judge abuse of                           discret~                 ·.
-~   .. ·,: .....                                                                                                                                                                    .
                                                                                                                                                                                     ~
                                                                                                                                                                                                 .
                                                                                                                                                  l?etiti~H'fers guilty. plead in .violatioh.'
              '.
                                     ion                               .
                                                                           exc'epting   . J.                                                                                         . .
                                                                                                                                                                                                                                                                                  d,f; · Rul.e.
                                                                                                                                                                                                                                                                                          ....._...
                                                                                                                                                                                                                                                                                                                    ;,·
                                                                                                                                                                                                                                                                                                                :.!; :
                                                                                                                                                                                                                                                                                                                  l •
                                 . 11 for the;,.'Murder Indictni,~nt \1hen·· the f·act was ti!:e. pei"1ding in~~Uc;- ~ .· :j
                                                                                                                                                                                                                                                                                                                     •!

                           .,·_,.-~'.tments                     vv,er:e                                          Petitioner¥                                                                         j!rior             DtH•·.s                of·        1988•         T\VO   DWI'is·that·

                           ·-~··-· ...... ,~·~· ... ~, ·~                                                                                              ..
                                     woul'::.f' i.!1isfead ,. ·Pe'tit.iipner · 1:Hth the cause                                                                                                                                                       of    acti'bt1. a a!).!?eal 'vJas. ·                            . .. ~~-.
                                                                                                                                                                                                                                                                                                                              • t   ~ ~   .



                                                                                                                                                       ~~
                                                                                                                                                                                                                                                                                        ··-··-··--.       ·:·
                                     ta:ken                  in                         and                           hisr c!o,nviction                                                                              would               be afficm~d in, R!llv~ersed · .i·:;!
                                                                                                                            .         :   ~                                                                                                                                                           .          ·;.'- .1:
                                                                                                                                      :                 i

                                     and           remanded                                                       in. : for;          ~       •        'J
                                                                                                                                                                           a                     ·new             sentencing trial Petitioner                                         wou~d

                                     of       ha¢1                      a                        'right to al.fter dir-ect appeal, had he not been mislead
'.:·· ..
                                     with ttte_,cause of                                                                         act.i~n.     :    ;    ~~

                                                              ... :.



                    ·:   .··   ... ·
                                              Petitioners                                                             subseq~ent                                                                       ~pplication                             clearly                 demonstrated an
                                                                                                                                                            ..
         ,:     .
                                     enti tlernent.                                                       t.o                 relief,                                                            and          ~ n~w· sentencing ~rial. Whereas of
                                                                                                                                                            t

                                     today                   Petit i.on.er ··is..                                                                           -~·at ill                                        se:cving                a         ~entence,               a questionable
                                                                                                                                                             _·;
                                                                                                                                                             I
                                 · sentence                                      of . a                                       act,ua.J,                                              conviction                                    under             ·the trial judges NULL
                                                                                         ·•               '1,·


                                     and VO~P Life sentence;in 714137, that his conviciion was affirmed
                                                                                                                                                       . l            \

                                                                                                                                                    ' '
                                     in.           And                           Petitioner                                                        h~~·be~n                                                  mislead with. And from fairly chai-

                                     lenging·;                                                                                                         ,.')




                                                               ..   -   .~   '    .




                                                                                                                                                                                                        16.
                                                                                   '·.·          ·~,· ~1.

                                                                                                                                                                                                                                         ..;   ·'.
-
                                    .   ·,    ·:

                                                                               :   ~.   •.

             It     is uriqri~jfionable that jUrist would'£ind it debatable that

    ··.~'the Trial Court                           I   5    have e.t:r;ed in failing to order a new. sent'encing

      t~:ial        in          this                       case,-·· iilid                      that based on his second application ·

     .-Pet. i tioner                has                    in fact. , 'd'~:rt                                                               ~   ,.. .   . .....: .~   ....,..,                  -- ·-   ·---:--




       For           the     above     Stated        reasons,              Petitioner asserts that the
SSta.te              Court's        Application        of etONGBV. CALll?ORNIA 547                                            u.s.       721

 (1998). is                 an     unreasonable        application                                  of clearly established
             .J.·
 Supreme Court precedent where the State Court correctly identified

the      governing                 legal     Rule,     but     applied it unr~~sonable to the

 facts              of     Petitioners        case •. Therefore,                                    the lower courts erred

 by    gr-anting                 summary     judgment        in Petitioners first application
                                                                                                                                                         '   .. -·-
' filed ·in 2002, and then erred in dismissing his applic£tion in 2014
 which              clearly        dewonstrated        an    entitlement                                to     relief, and or

 failing                 to issue Petitioners request for                                       c.o.A.      "thus, Petitioner

 pra1s              that     this     Ronoraole        Court           Grant his Writ of Certiorari

 to reviuw the Judgemnts and                         O~inions          of the                        u.s.    Court of                Appeal~

 for   th~           Fifth Circuit in this case.



                                                 COMCLGSlON
      -For           the     reasons        set forth above a 'writ of                                      J:"~rtiorari should
issue               to     review     the     Judgment       and               Opinions                     of the u.s. Court

 of Appeals for the Fifth Circuit in this                                                  ma~ter.




 Executed on this                    ~0±1      day of        r~ ~.                                  2015.




                                                                                Samual Medrano                    Dia~                i7636221
                                                                               connallf; Unit
                                                                                899 F.i-4. 632
                                                                                Kenedy, Texas 78119




                                                                                                                                                 .~·-.




                                                       18.
     I   Sa~uel          Medrano Diaz, do declare under.tbe penalty of Perjury

pursuant to 26                 u.s.c.   1746, that the contents stated within                             this

Writ        of         Certiorari       is True and Correct to the pest of my :r..now-
:ledge.



Execut_ed on this                .lo     day of ·   J7'e-p,             2015.



                                                                s   I   M   'Dto.--z_
                                                            SaKuel Medrano Diaz 763621



                                        CER~IPICAT&       OP SBRVICE

     I   Samuel i-ledrano ,Oiaz, Do certif)' that a 'l'rue and Correct c·opy

of thi$ Writ of .Certiorari and Motion to Proceed                                   ~n           Forma Pauperia
                                                                                    ~   ·.....

was      served           by     u.s.   Mailt Postage Prepaid to Respondant address
to       th~          Attorney     General for the State of Teaxs                        P.o.       Box 12548,

Austin,               Texas     78711-2548    on                                                         2015.
           -..:··.·




                                                              &eunt!l:el il'ledrano Diaz /63621
                                                              Connally Oni(
                                                            fJ99 P.M. 632 · ·•:
                                                              Kenedy,       ~axas         78119




          ··,




                                                    19.
·~·   .


                          APPENDIX   A.



          U.S. COURT OF APPEALS DENIEL TO ISSUE C.O.A.
           Case: 14-20384   Document: 00512865129      Page: 1   Date Filed: 12/10/2014

'_}


              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                                     No. 14-20384
                                 USDC No. 4:14-CV-1388


      SAMUEL MEDRANO DIAZ,

                                                 Petitioner-Appellant

      v.

      WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
      JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court for the
                           Southern District of Texas, Houston


      ORDER:
            Samuel Medrano Diaz, Texas prisoner # 763621, seeks a certificate of
      appealability (COA) to appeal the district court's dismissal of his 28 U.S.C.
      § 2254 application challenging his murder conviction, which resulted in a life
      sentence. To obtain a COA, Medra.no Dia7. must makP. "a substantial showjng
      of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). The district
      court determined that Medrano Diaz's § 2254 application was untimely.
      However, Medrano Diaz has filed a prior § 2254 application, and his instant
      application raises claims that were or could have been raised in his first § 2254
      application. See In re Flowers, 595 F.3d 204, 205 (5th Cir. 2009); 28 U.S.C.
      § 2244(b).    He has failed to show that the issues presented deserve

                                                                                          \
.,

         Case: 14-20384    Document: 00512865129          Page: 2      Date Filed: 12/10/2014

                                     No: 14-20384

     encouragement to proceed further, and he does not meet the requirements for
     a COA. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); Slack v. McDaniel,
     529 U.S. 473, 484 (2000). Consequently, his motion for a COA is DENIED.




                                                 Is/Edith H. Jones
                                                       EDITH H. JONES
                                               UNITED STATES CIRCUIT JUDGE




                                              A True Copy
                                            . Certified order issued Dec 10, 2014

                                                  d~
                                               Clerk,
                                                              w.    l1~c....
                                                        tP.s~ Court of Jtf>peals, Fifth Circuit




                                           2
                                  API?ENDIX   8




            US illORUT NOTICE CONPLAINT FILED Ji.ND ORDER GRAN'l'fNG



                          FORMA PAUPERIS TO PROCEED




~   .l'.'
              ·IN THE UNITED STATES DISTRICT COURT

               FOR THE SOUTHERN DISTRICT OF TEXAS

                            HOUSTON DIVISION

 SAMUEL MEDRANO DIAZ ,                §
 TDCJ No. 763621,                     §
           Petitioner,                §
V.                                    §     CIVIL ACTION NO. H-14-1388
                                      §
 WILLIAM STEPHENS,                    §
                                      §
            Respondent ..             §


                                   ORDER


      The Application to Proceed In Forma Pauperis on Appeal [Docket Entry No .

. 8] is GRANTED.



      SIGNED at Houston, Texas, on August      (   '1, 2014.



                        DAVID lllTTNER
                        UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



             NOTICE THAT YOUR COMPLAINT HAS BEEN FILED


It was filed on May 16, 2014

TheJstyle of the case is

                      Samuel MedranoDiaz v. William Stephens

The case number is 4:14-cv-01388

The District Judge assigned to your case is Judge David Hittner

The nature of the claim is Habeas Corpus NOS: 530

Please write or type the civil action number on the front of all letters and documents.
Please address all mail to:

                           United States District Clerk's Office
                                     P. 0. Box 61010
                               Houston, Texas 77208-1010


Date:   May 19, 2014
                                                                   David J. Bradley, Clerk




                                                                                             B
          A PPSNDIX (:.



U~S.   DISTRICT COURTS DENIAL
  OF C.O.A. FINAL JUDGMENT




                                i .,
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS                                        I


                          HOUSTON DIVISION

SAMUEL MEDRANO DIAZ,                      §
TDCJNo. 763621,                           §
    Petitioner,                           §
                                          §
v.                                        §   CIVIL ACTION 14-CV-1388
                                          §
WILLIAM STEPHENS,                         §
    Respondent. ·                         §           .   '-:'~-'.··~:;:;,,.:~l~.~~:~:.~{-~~+



                       MEMORANDUM ON DISMISSAL

      Petitioner brings this habeas corpus application under:28 U.S.C. § 2254. He

is incarcerated in the Texas Department of Criminal   Ju~ti.9.e.
                                                         . ·,_,.., .   (•',.
                                                                                     F()r the reasons below,
                                                                                                  .
                                                             .-·::.:.:;y,.            ·-..·.....
                                                            .. .··-                 ........ ·..-.

this Court DISMISSES the application as time barred under 2~LU.S.C. § 2244(d).

                     I. THE STATUTE OF LIMITATIONS
                                                 . ...
                                                       "·:,f.                        :    ..
                                                                                              ·   ~;,.
                                                                                                  ~~




      The Antiterrorism and Effective Death Penalty Act ol·1.9;§~:(AEDPA)
                                                         . . ...
                                                                          amended
                                                                               ~.    ';            ·.. '          .
                                                                                          . -;·.:
                                                                                    ..        I


the 1habeas corpus, statutes. The AEDP A states in part:
                                                                                         ;-·;·             .-''

                                                                                                           i\,\

         (d)(l) A 1-year period of limitation shall apply to a ... writ of habeas corpus
     , by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--
              (A) the date on which the judgment became final by the conclusion of
              direct review ()r the expiration o£th~ time for;seek1n:g such review;
                                                                                     •J           •- •




           (2) The time during which a properly filed _:·application for State
      post-conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

28 U.S.C. § 2244(d) (West 1996).
                                                                                            - ----------------   ---~--~


!   i(.                                                                                                                . ~!




                                           II. PETITIONER'S PLEADINGS

                     Petitioner submits the following information in his Original Petition. The state

              court convicted him on September 12; 1996. He appealed his conviction. The Texas

              Fourteenth Court of Appeals issued an opinion deciding Petitioner's appeal on June

              25, 1998. Petitioner states he filed a petition for discretionary review (PDR). The

              Texas Court of Criminal Appeals refused the PDR on September 23, 1998.

                     Petitioner states he filed two petitions under article 11.07 of the Texas Code

              of Criminal Procedure. He filed his first state petition on February 4, 2002. He states

              he does not know the date on which the Texas Court of Criminal Appeals issued its

              final decision in his first state writ. He also says he filed a second writ   applic~tion


              which the Court of Criminal Appeals received on February 27, 2014. See .Original

              Petition, p. 4,   ~   11. He states that the Texas Court of Criminal Appeals issued its

              final decision in his second state application on March 12, 2014.

                     The Supreme Court has instructed that before sua sponte dismissing a habeas

              corpus under the statute of limitations, the district court should provide notice and an

              opportunity to allow a party to present its position on the limitations issue. Day v.

              McDonough, 547 U.S. 198 (2006). In the form petition submitted by Petitioner, he

              was provided the opportunity to address the statute of limitations by responding to

              paragraph number twenty-six on the timeliness of his petition. See Original Petition,

                                                            2



          /
        I   .
,: i.




                p. 9. [Docket Entry No. 1, ~ 26]. The text of the statute of limitations under section

                2244(d) is set forth in a footnote in the form petition. !d., p. 9,             ~   26, fn. 1. In

                paragraph twenty-six of the petition used by Petitioner, he was instructed as follows:

                          If your judgment of conviction, parole revocation or disciplinary
                          proceeding became final over one year ago, you must explain why the
                          one-year statute oflimitations contained in 28 U.S.C. § 2244( d) does not
                          bar your petition.

                !d., p. 9,   ~   26. Petitioner submitted an explanation in response to the paragraph
                                                                                            '

                twenty-six, as follows.

                          The [statute of] limitations should not apply. [Petitioner] has ...
                          demonstrated his conviction ... is not final. [H]e has been mislead ... by
                          the state, ... preventing him from ... challenging ... [his] sentence. He ...
                          demonstrated his ... sentence is null and void. [He] was entitled to
                          further proceedings, [including] a new senten9ing trial. "Thereby
                          making" his life sentence a [non-final] sentence and conviction ....
                          Respondent's failure to address all of his claims ... preserves his claims
                          for review by the state court. Petitioner's first application was dismissed
                          under an AEDPA limitation. This dismissal is "an affirmative defense,
                          of conviction." Petitioner needs a response to all claims for a proper
                          review of all claims .....

                !d. Petitioner incorrectly maintains the statute of limitations does not apply here. In

                any event, Petitioner's garbled response on limitations does not show that this habeas

                petition is timely under the statute of limitations, as discussed below.

                                                       III. ANALYSIS
                      l

                          Petitioner's conviction became final on December 22, 1998, when the time to



                                                               3
(,   \




                 petition for certiorari in the Supreme Court expired, ninety days after the Court .of

                 Criminal Appeals denied Petitioner's PDR. SUP.CT.R. 13.1 (West 1995). There is

                 no showing that subsections (B), (C), and (D) of§ 2244(d)(1) apply to his claims.
                                                                                                  ~~
                 The limitation period expired a year later, on December 22, 1999, absent tolling. ·~~

                       Petitioner filed his first state writ application on February 4, 2002, which is

                 more than two years after the limitation period ended on December 22, 1999.

                 Therefore, the p!endency of his "state habeas application did not toll the limitation

         s12vf   period under 28 U.S.C. § 2244(d)(2) because he did not file it until after the period
     ~.:·c·
                                 I

                 of limitation had expired." Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000)

                 (emphasis in original). Petitioner's second state writ application also did not toll the

                 limitation period because he filed it more than a decade after the running of the

                 limitation period. Petitioner is not entitled to statutory tolling under section

                 2244(d)(2).   The statute of limitations expired on December 22, 1999, absent

                 equitable tolling.
                                                                                                            '
                       Petitioner has not shown that he is entitled to equitable tolling. "The petitioner

                 bears the burden of proof concerning equitable tolling, and must show rare and

                 exceptional circumstances warranting application of the doctrine." Alexander v.

                 Cockrell, 294 F.3d 626, 629 (5th Cir. 2002). Furthermore, the Court should only

                 apply equitable tolling if the applicant diligently pursues section 2254 relief. Scott

                                                            4


                                      J
                v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000).

                           Petitioner constructively filed this federal writ application on May 14, 2014.

                He filed this application more than fourteen years after the statute of limitations

                expired in 1999. Petitioner's federal habeas corpus application is time barred.

                                                    IV. CONCLUSION
.    {) {              .
    ~ ·r:;l'\ b--~7 28 U.S.C. § 2243 authorizes the federal courts to sua sponte dismiss habeas
    Hr~/   '{      .
                petitions where it plainly appears that the petitioner is not entitled to relief.

                Accordingly, it is ORDERED that this action be DISMISSED with prejudice as time

                barred under 28 U.S.C. § 2244(d).

                           This Court finds that Petitioner has not made a substantial showing that

                reasonable jurists would find it debatable whether the district court was correct in its

                procedural ruling. Beasley v. Johnson, 242 F.3d 248,263 (5th Cir.). This Court finds

                that a certificate of appealability should not issue.

                           SIGNED at Houston, Texas, on        ~ h           r            '2014.




                                                           DA ID HITTNER
           l                                               UNITED STATES DISTRICT JUDGE
                                                                                                                 ) Ii,_ )   •._!   I.


-- l




                                                 Samuel Medrano Diaz 763621
                                                  899 FM 632 Connally Unit
                                                     Kenedy Texas 78119

       Supreme court of The                                                         Feb. 19, 2015
       United States
                    -            ,

       Office of The Clerk
       washington DC 20543-0001


        Dear Clerk;
           Enclosed you ypl find my Motion For Leave To Proceed Informa Pauperis
         in this. Court. And .       my Petition for A writ of Certiorari, aiong with the
                                         '   ~




       . Lower dotirts
                 _, . .
                         orde~ .· ..
                                     and and judgments Appendix A thru D. Please· file
                                     ~                           ~                 .
                                                                                       all
         these d9~umen~s
                    ..
                     ~. ~    '
                                 ~d
                                  .
                                       bring to the attension of the Court.
                                                                       .
                                                                             Petitioner is
         requesting the
                 ~
                            gr;anting of a Writ of certiorari to review. the t.ower Courts
                        .:. ' .
         deniel ;to iey3u~ ~~,itioner ~ certif~cate of Appeala~ility for his illiigal
         conviction in violation f his p .a Coftsti_tu1;ional rights.
         You will find one originai_ and one copy of all above.
                                                                c r
                                                               ..:z   .M·.
                                                                         ~~-
                                                                         SJ I 0- 'Z..,;;c .
                                                                             t
              . .J.·                                            \                     .:-:-o• '·;, .. ,.. • .'
                                                                                                        ·;~,·:



                                                              S~el    Medr~o Diaz ''763621




                        .   '.
                                                                                 NO. ------~~------


                                                                                          IN THE

                                                                   SUPRE~~        COURT   OF THE   Ut~ITED STATES



               >                           •    '        •




. Samuel       Medrano oiaz                                    1

                                                     PETITIONER

        . JS ..

WILLIAM, 'STEPHENS, DIRECTOR'=                                                                                      .~        ' -
                                                              RESPONDlliV'.r
                                                                                                                                    . ·--.. ·- ..


                                                             l"10TION FOR LEAVE TO PROCEED IN FORMA PAUPERIS


        The                         Petitioner· asks                             leave to file the attached Pet,li:ion for a vJ.dt of
                                                                    .:- ,-« ·'                                          """


 Certiorari l-Jithout                                              prepayment of costs and               to   proce~           In Forma Pauperis •
                   .        .
 [ X]      P~titioner                                        has previously been granted leave to proceed in forma pauperis
 in the following cotirt(s):
                                ......... ' ·, ' .   ~




 STATE SOUTHERN DISTRICT OF HOUSTON D~VISION                                                                        .    :~·.·.




 [   ] Petitioner                                            has   not been granted leave to proceed in forma pauperis in

 any othpr court.
           '           •.




     Petitionee's Affidavit or declaration in support of this motion is attached
 hereto.,




                                                                                                                                                           . -\
                        "'.




                                                                                                                                                    .·'"
                                          .. ·. ~-:
__,                                        ...~.·
                                         . ::




                                                           APPIDAVIT OR DECLARATION
                      IN. SUPPORT OP MOliOilLPOR LEAVE '1'0 PROCEED. IN FOOMA PAUPERIS

            I samuel 811ddaaii0Diaz, am the Petitioner in the above entitled
      case.           In     support                  of    my     Motion     to Proqeed in Forma Pauperis,
      I     state           that because of my poverty I am unable to pay the costs
      of        this ·case             or             to    give     security therefore, and I believe I
      am entitled~ to redr:ess.


            I_   ~m.        the Petitioner in this case, Samuel. Medrano Diaz, Texas
      Prisoner              !d.        Number 763621. I have                  ·bee~       in the Texas Department
      of    ·Criminal·             Justice since my conviction. I                           do not work and earn
      money           here        in     prison.                 The only money I          recieve is from Family
      and       Friend~,          which is mailed to Texas Department                            ~riminal   Justice
      Inmate           Trust           Fund. . And therefore, I                    cannot pay the full amount
      in        one        some        to ·proceed                 in this court. And ask'that the Court
      order a pec.cent.age .deposited, fmora l"atpilfmabd Pl'teadsFund Account
      be withdrawp as deposited, from Family and Friends.

            I    ··have       no       .sn
                                         ~OUSe
                                         Or OWn any _prOf)erty Of _I)~Sieve aH:{ other .. '·
      income ·from any . q~_her sources. I have prov.id~d:·'tfiis cou;-t with
      a Six Monfrh pr_1_·n_ t d~~·_,· o f my Inmate Trust Fund De~5~;s.its.


           I ·   underst~nd              a            false       statement        in    answer 'fci any questio?s
      in        this·· Affidavit ·.will                           subject     me        to penalties for Perjury.
      I     declare           (Cer~ify,                    Verify, or State) under             pe~~lty·   of perjury
      that the foregoing is true and correct (28 u.s.c~§i746).



      SIGNED THIS THE                    10 1-h               DAY OF ·   _Fe,.~

                                                                                                                        ,.·



                                                                             S r- M, b i o.-'-      tt oo 1-636').. I
                                                                            Si~nature      of Plaintiff      Id No.
                                                                                                                      •.:,\   ..
                                                                                                                                                             ".:'
                   )~                                                         ·.. . :   .
          '·l        ~



                                                                IN THE UNITED STATES DISTRICT COURT
          ·i
                                                               FOR THE SOUTHERN    DISTRICT OF TEXAS
                                                                        HOUSTON     DIVISION

                       Samue};~edrano Diaz                            763621
                   Plaintiff's Ii(lme and ID Number
                            ~oh~~~~ Connally Unit
                            RiHe~~~-~~~is 78119
            ·      P~.ate    of Confinement


                                                                                                              CASE NO . ..,..-;-::::--:----:-::-:---:--:----:--:-
                                                                                                                    "•' ·(Clerk will assign the number)
                   v.           ~-l   •;                                                                                      .-~~ .'...
          WILLIA!\1 STEi?I:IID~S, DIRECTOR, TEXJ.:...S DEPAR'.rr1E£'i"T OF CRIMINAL
                                      . ,., ··                                                                APPLICATION TO PROCEED
          JUSTICE COAA.ECTIONAL INSTI'rUl'IONAL DIVISION,                                                        I~ FORMA PAUPERIS



                   Defendant's (lame and. address



                          ·I, .. samuel Medrano Diaz , declare, depose, and say I am the Plainti£f,in the above entitled case. In support
                   of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my-
                   poverty, I am unable to pay in advance the filing ~ee for said proceedings or to give security for the filing fee. I believe l
                   am entitled to i:elief.                           .                                                             .

.   . -   -~-'"'   ...· .      ·I, further declare th~ responses which I have made to the questions and instructions below are true.

                               1.                Have you received, within the last 12 months, any money from any of the following sources?

                                                  a. Business, profession or from self-employment?                                         ¥es·-o   NoB
                                                  b. Rent payments, interest or dividends?                                                 Yes 0    No   0
                                                  c. .Pensions, annuities or life insurance payments?                                      Yes 0    No~
                                                 ·d. Gifts or inheritances?                                                                Yes Ef
                                                                                                                                           Yes ·
                                                                                                                                                    No
                                                                                                                                                                            ···'
                                                  e. Family or friends?                                                                             No~
                                                  f. Any other sources?                                                                    Yes 0    No

                                                 If yo~ answered YES to any of the questions above, describe each source of money and st~!~ .
                                                 the amount received from each during the past 12 months.                               ·

                                                      / w ~ hi., tube.-d                    £1>-"h -£A   1   y a,J ..£.~a~·
                                2.                Do you own cash, or do you have money in a checking or savings account, including any funds
                                                  in prison accounts?
                                                                                Yes OC          No 0

                                                  If you answered YES to any of the questions above, state the total value of the items owned.

                                                           $ SCJ      .1~c.~·e-7'Y-~v~r6· T~ar/

                                                                                                 1
                                                                                                                                                    -A-ATCIFP (REV. 9/02)
                                              ·                         .tL.'                                          t •       '"'




                            ' "         ; ,,./ . . ; . ... :· . . ·. .. ; .                                         >·!i~:-~:'         . . .· ..
                      Do you ~wn real estate, stocks, bonds, note; automobiles, or othetvaluable property, excluding
.-!._,,:
 .
                      ordina_ry hous~hol~ furnishings and cloth~ng? . ..                                    ·
                                                                    l      ;',   "•\.•   : ••.   !·:; .•




                       .~       .. i
                                                               ·.·Yes           0.                         No Kl
                            · ..... ·

                      If you answered YE~ •. describe the property and state its approx~~ate value.                                                             .   .   '·~




                                                   r· . .




                                                                                                                                                                    •'.,..
  . I understand a false statement in answer to any question in this affidavit will subject me to penalties for
  ' perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
      (28   u.s.c. §1746).

               Signed this the          ~-() tl;            dayof         E~!J                                      '20 _IS_.



                                                   S ~ M {. b i a.. L-                                       ftOD?636~l
                                             signature of Plaintiff                                                ID Number



               YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
               YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
               APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
               LAW LIBRARY AT YOUR PRISON UNIT.




                                                                                                       2                               -t:rATCIFP (REV. 9/02)